Citation Nr: 0014474	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  90-49 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 19, 1970 to 
August 20, 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1988 RO decision which denied service 
connection for a bilateral hip disability, and from a 
February 1989 RO decision which denied service connection for 
a low back disability.  RO hearings were conducted in March 
and October 1989.  A personal hearing was conducted by a 
member of the Board at the RO (i.e., a Travel Board hearing) 
in December 1990.

The Board denied the claims in September 1992, and the 
veteran appealed to the United States Court of Veterans 
Appeals (now called the United States Court of Appeals for 
Veterans Claims) (Court).  An October 1993 Court order 
granted a joint motion of the parties to vacate and remand 
the September 1992 Board decision.  The Board remanded the 
case in March 1994 and, after the case was returned to the 
Board, an opinion was obtained from an independent medical 
expert in April 1996.

In August 1996, the Board again denied the claims, and the 
veteran again appealed to the Court.  In August 1997, the 
parties made a joint motion to vacate and remand the August 
1996 Board decision, and such motion was granted by an August 
1997 Court order.  In December 1997, the Board sent a letter 
to the veteran's attorney, asking him whether he wished to 
submit any additional evidence or argument.  In a December 
1997 response, the attorney indicated that additional 
evidence would be submitted, but he wanted it to be first 
considered by the RO; he requested that the case be remanded 
for this purpose.  In January 1998, the Board remanded the 
case to the RO for review of the additional evidence.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran has a congenital or developmental defect of 
the right hip, for which service connection is prohibited.  
Even if not a congenital or developmental defect, the right 
hip condition clearly and unmistakably preexisted active 
service and there was no increase in severity of the 
underlying condition on account of service.  There is no 
superimposed right hip disability related to service.

2.  The veteran has a congenital or developmental defect of 
the left hip, for which service connection is prohibited.  
Even if not a congenital or developmental defect, the left 
hip condition clearly and unmistakably preexisted active 
service and there was no increase in severity of the 
underlying condition on account of service.  There is no 
superimposed left hip disability related to service.

3.  The veteran has a congenital or developmental defect of 
the low back, including osteochondrosis of the lower thoracic 
vertebrae and spondylolysis of the 5th lumbar vertebra, for 
which service connection is prohibited.  Even if not a 
congenital or developmental defect, this low back condition 
clearly and unmistakably preexisted active service and there 
was no increase in severity of the underlying condition on 
account of service.  Other low back conditions, including 
arthritis of the lumbosacral spine, were not present during 
service or within one year after the veteran's separation 
from service, and were not caused by any incident of service.






CONCLUSIONS OF LAW

1.  An acquired right hip disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  An acquired left hip disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

3.  An acquired low back disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1153 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A pre-service (April 1967) private X-ray study of the 
veteran's hips from the Children's Hospital Medical Center 
shows a steep acetabular roof bilaterally, more striking on 
the right.  The examiner indicated that the hips had lost 
their normal angulation of the neck to the shaft and were in 
a valgus position.  The right capital femoral epiphysis was 
laterally placed in the acetabular cavity consistent with 
valgus hip deformity on that side.  There was no evidence of 
a slipped capital femoral epiphysis, and the deformity seemed 
to be valgus hips and hypoplasia of the acetabular cavity.  A 
May 1967 X-ray study of the lumbosacral spine shows no 
evidence of spondylolisthesis.  A defect was present in the 
pars interarticularis of the fifth lumbar vertebra on the 
right side.  The intervertebral space was narrowed between 
the fifth lumbar and the first sacral segment, and some 
sclerotic changes were also present.  The anterior inferior 
margin of the eleventh thoracic and the anterior superior 
margin of the twelfth thoracic vertebra showed aseptic 
necrosis.  The diagnostic impressions were spondylolysis of 
the fifth lumbar vertebra on the right side, and 
osteochondroses of the eleventh and twelfth thoracic 
vertebra.

The veteran served on active duty in the Army from January 
19, 1970 to August 20, 1970.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes in January 1970, his lower extremities 
and spine were listed as normal.  In a report of medical 
history completed in conjunction with the enlistment medical 
examination in January 1970, the veteran denied a history of 
swollen or painful joints, arthritis or rheumatism, bone, 
joint or other deformity, and back trouble of any kind.

A June 12, 1970 treatment note shows that the veteran was 
treated after he slipped on the mess hall floor the previous 
night.  On examination, the right hip joint was tender to 
pressure.  An X-ray study of the hips performed that day 
showed that the acetabular angles were somewhat increased 
bilaterally, which was associated with slight flattening of 
the femoral heads bilaterally.  The examiner indicated that 
such changes were felt to be congenital.  There was no acute 
fracture or dislocation.  Three days later, the veteran 
continued to complain of right hip pain.

On medical examination performed on June 17, 1970, the 
veteran's spine was listed as clinically normal.  The 
examiner indicated diagnoses of old congenitally dislocated 
hips, bilaterally, worse on the right, and traumatic 
bilateral arthritis, worse on the right.  He stated that such 
conditions were not incurred in the line of duty and existed 
prior to service.  A disqualifying defect was noted, and the 
veteran's physical profile (PULHES) included L-4 (below 
minimum standards) for the lower extremities.  A June 1970 
physical profile record noted that the veteran was found not 
medically qualified for duty due to old dislocated hips with 
severe arthritis; training and duty were suspended, pending 
Medical Board action.

An application for expeditious discharge was signed by the 
veteran on June 18, 1970.  The application included the 
statement that it was understood that he would be separated 
by reason of physical disability that existed prior to 
service.

A July 20, 1970 Medical Board examination notes that the 
veteran complained of pain in both hips and his back.  He 
reported that he had painful hips since he was a child, and 
had a long history of hip and back pain.  The veteran 
reported that prior to enlistment, he had been seen on 
numerous occasions by orthopedic surgeons, and was advised to 
undergo an operation.  The examiner noted that neither an X-
ray study nor an examination of these conditions was 
performed on induction into military service.  On 
examination, there was tenderness over the right hip, with 
limited range of motion.  An X-ray study showed evidence of 
arthritis and flattening of the femoral heads, with shallow 
acetabuli bilaterally.  The diagnoses were old congenitally 
dislocated hips, bilaterally, worse on the right, and 
bilateral traumatic arthritis, worse on the right.  The 
examiner indicated that the conditions were not incurred in 
the line of duty, existed prior to service, and rendered the 
veteran unfit for service.  Separation from service was 
recommended as the veteran did not meet retention standards.  

Medical records dated on July 28, 1970 show that the veteran 
was admitted to the hospital after he reportedly fell and 
hurt his right hip, and had a history of hip dislocation and 
arthritis.  On examination, there was tenderness of the right 
hip.  It was noted that the veteran apparently was born with 
a congenitally dislocated hip, but was living a rather normal 
life until he had his first significant problem in mid-June 
1970, when he slipped in the mess hall with resultant trauma 
to the right hip.  The veteran reported that at that time, he 
was carrying trays in the mess hall, when he felt his right 
leg rotate medially on his foot and laterally on his hip, 
followed by a severe hip pain which caused him to fall to the 
floor.  After ten minutes, he was able to rise and continue 
working, but with pain.  He reported that he was later 
treated at the dispensary several times, and was referred to 
the orthopedic clinic, which diagnosed a congenitally 
dislocated hip and chronic arthritis, and gave him a limited 
physical profile.  The veteran reported that despite his 
physical profile, he was ordered to work, and had fallen down 
the stairs the previous night (the evening prior to being 
seen on July 28, 1970) with resultant hip trauma.  The 
examiner noted that the veteran reported that his father, 
uncle, and grandfather were all born with dislocated hips.  
On examination, the veteran was unable to lift his right leg 
to hyperflexion; exquisite pain was elicited when the right 
leg was displaced laterally on the hip, in the area of the 
femoral head.  The veteran was able to walk.  An X-ray study 
showed an old congenitally dislocated hip with arthritic 
degeneration in the acetabulum; the diagnosis was a 
congenitally dislocated hip.  The examiner prescribed bed 
rest, and then crutches.

An August 1970 treatment note shows that the veteran reported 
that he was gradually improving.  The examiner noted that the 
veteran still walked with an antalgic gait, and recommended 
that he continue using crutches.

An August 3, 1970 report of Medical Board proceedings 
indicates that the veteran incurred old congenitally 
dislocated hips, bilaterally, worse on the right, and 
bilateral traumatic arthritis, worse on the right, prior to 
service, and they were not aggravated by active duty.  By a 
statement dated in August 1970, the veteran said that there 
was no change in his medical condition since his separation 
medical examination.  The veteran was administratively 
discharged from service on August 20, 1970, pursuant to the 
Medical Board recommendation.

An October 1970 statement of medical examination and duty 
status [subsequent to the veteran's active duty] shows that 
on July 28, 1970, the veteran fell downstairs; the injury was 
described as a stress fracture of the right hip, incurred in 
the line of duty.  It was also reported that the injury was 
temporary and was not likely to result in a claim against the 
government for future medical care, and that all information 
had been taken from official records.

In September 1970, the veteran submitted a claim for service 
connection for a bilateral hip disability.  He stated that he 
developed pain in his hips and back after a five-mile 
training hike in mid-July 1970.  He stated that his claim for 
service connection was based on aggravation caused by 
training requirements.  The veteran reported treatment in 
service, as well as treatment by Winthrop Watts, M.D. for 
childhood disorders.

A private medical record, dated in September 1970, from C. G. 
Brennan, M.D. notes that the veteran was referred by Dr. 
Watts for evaluation of his hips.  In a September 1970 
treatment note, Dr. Brennan noted that the veteran had known 
dysplastic hips as a teenager and on one occasion was told to 
see an orthopedic surgeon, but reportedly never had any hip 
pain.  He stated that the veteran reportedly slipped and fell 
during service and injured his right hip, which led to an X-
ray study which showed arthritis of the hips, and the veteran 
was then discharged from service as medically unfit for 
retention.  On examination, the veteran walked with a mild 
increase in lumbar lordosis, and had knock-knees and a mild 
duck-waddle gait.  Standing erect, the veteran's shoulders 
and pelvis were level, there was no lumbosacral spine 
tenderness, and motion was good.  On examination of the hips, 
there was 15 degrees of flexion contracture of the right hip 
and about 10 degrees of the left hip, and motion was 
otherwise free.  Abduction and adduction were without any 
real spasm on either side.  Leg lengths and muscle mass 
measurements were equal.  An X-ray study showed dysplastic 
hips bilaterally, with marked valgus with the head uncovered 
with the legs in a neutral position.  He opined that the 
veteran was a candidate for varus osteotomies, and said the 
time to do them would really be just before he becomes 
symptomatic.  An October 1970 treatment note shows that the 
veteran's mother was anxious to proceed with any surgery 
which might be of assistance in prophylacting the difficulty 
which the veteran was inevitably going to have with his hips.  
A November 1970 treatment note shows that the veteran 
reported right thigh pain at the end of the day and when he 
was on his feet for long periods of time, but was otherwise 
doing well.  An examination was unremarkable.  The veteran 
had marked internal rotation of both hips but it was 
painless, and such represented an anteversion.  Dr. Brennan 
opined that surgery was not indicated.

In a December 1970 decision, the RO denied service connection 
for a bilateral hip disability; the veteran was notified of 
this decision by a letter dated in January 1971, and he did 
not appeal.

By a letter to Dr. Brennan dated in January 1971, H. P. 
Chandler, M.D., indicated that the veteran was a candidate 
for a varus derotational osteotomy as he would deteriorate 
very rapidly unless such was done.  In an undated office 
note, Dr. Chandler noted that the veteran complained of right 
hip pain of six months' duration.  He reported that he was 
well without any previous symptoms until June 1970, when he 
performed extensive forced marches during service and began 
to have right hip pain which had persisted since that time.  
The veteran reported that his father had hip troubles but did 
not limp and did not seem to have much pain.  The veteran 
reported that his paternal grandfather and two uncles had hip 
troubles; one of the uncles had pain and limped.  The 
diagnostic impression was persistent dysplasia of both hips, 
right worse than left, with persistent anteversion and 
valgus.

Private medical records from the North Shore Children's 
Hospital reflect that the veteran was hospitalized from 
February 1971 to March 1971.  The discharge summary notes 
that the admitting diagnosis was congenital dysplasia of both 
hips, and that the veteran had been followed at that hospital 
for many years and told that he might require surgery in the 
future.  An intertrochanteric varus angulation derotation 
osteotomy of the right hip was performed, with compression 
fixation.  A post-surgery X-ray study showed correction of 
valgus and the head-acetabulum relationship was quite 
remarkable.  The discharge diagnosis was dysplasia of both 
hips, and right subluxation.

By a letter dated in March 1971, a private physician, R. P. 
Masland, Jr., M.D., indicated that he treated the veteran for 
a hip problem in 1967.  He enclosed copies of X-ray studies 
(noted above) dated in 1967.  He stated that on examination 
in 1967, the veteran had an exaggerated lumbar lordosis with 
an unusual, loping gait, slight limitation of flexion of the 
lumbar spine, and unusual flexibility of the hip joints.  Dr. 
Masland stated that he reviewed the X-ray studies with an 
orthopedic consultant, and concluded that surgery was not 
necessary unless the valgus deformity became symptomatic.  He 
stated that it was necessary to follow the veteran 
periodically with the view of preventing arthritic changes 
later in life.  He said that since the veteran's father and 
his father's uncle had a similar gait and problems with 
occasional back pains, they might have similar congenital 
deformities, and that such indicated a fairly good prognosis 
in the veteran's case without the necessity for surgery.  Dr. 
Masland indicated that he had discussed the situation with 
the veteran and informed him that it was all right for him to 
carry on normal activities and exercise but he should avoid 
lifting items weighing over fifty pounds.  He also 
recommended that the veteran use a bedboard and sleep on his 
back or side.

Private medical records from Dr. Brennan include a March 1971 
treatment note which indicates that the veteran was six weeks 
status post right hip surgery, and was non-weightbearing on 
crutches.  In April 1971, there was 1/2-inch of shortening of 
one leg, with good hip motion and a solid union at the 
osteotomy site.  A 1/2-inch heel lift was prescribed for his 
shoe.  The first post-service evidence of complaints 
referable to the left hip is dated in 1973.  An October 1973 
treatment note shows that the veteran complained of pain in 
his left low back and hip.  He reported that he had not been 
wearing his lift and had been doing a great deal of bending, 
lifting, and straining.  On examination, the right pelvis was 
a little lower than the left, and the veteran was not wearing 
his lift.  An X-ray study showed six lumbar vertebrae with 
complete sacralization, and complete lumbarization of L1.  
There was disc space narrowing at the lower level and some 
facet arthritis at the lowest level.  The diagnosis was 
chronic lumbosacral strain with an underlying developmental 
problem.  Dr. Brennan noted that the veteran was very eager 
to have a left hip osteotomy done;  Dr. Brennan indicated 
that he did not think the current symptoms would be relieved 
by such operation.  Subsequent medical records reflect 
treatment for complaints of left hip pain and low back pain.  
The veteran was hospitalized from July 1974 to August 1974; 
the admitting diagnosis was arthritis of the left hip.  The 
veteran underwent an elective left osteotomy derotation in 
varus on his left hip in July 1974 after it began manifesting 
early symptoms of dysplasia with mild subluxation.  An August 
1974 note indicates that on admission, the veteran complained 
of left hip pain and low back pain; Dr. Brennan indicated 
that he told the veteran his low back pain was not associated 
with his hip problem.

Private medical records dated from 1971 to 1978 from Salem 
Hospital reflect that the veteran was diagnosed with 
acetabular dysplasia of both hips, with subluxation on the 
right side with early degenerative arthritis, some 
intertrochanteric, and underwent bilateral varus angulation 
and derotation osteotomies of the hips with compression 
fixation.  A discharge summary shows that the veteran was 
admitted in February 1971 with a diagnosis of congenital 
dysplasia of both hips, and indicated that the veteran had 
been followed at Children's Hospital for many years and was 
told he might require surgery in the future.  It was noted 
that the veteran was discharged from military service due to 
bad hips.  A January 1976 discharge summary noted that the 
veteran attempted suicide due to chronic hip pain; the 
examiner noted that the veteran had excellent health with the 
exception of congenital dysplasia of both hips which caused 
him chronic difficulty for most of his life.

In February 1978, the veteran submitted an application to 
reopen the previously denied claim for service connection for 
a bilateral hip disability, and submitted a claim for service 
connection for a back disability.  He asserted that his 
bilateral hip disability was aggravated by military service, 
and related that he had two operations for his conditions.

VA outpatient treatment records dated from February 1978 to 
April 1978 reflect treatment for complaints of low back and 
bilateral hip pain.  A February 1978 treatment note shows 
that the veteran reported that he had bilateral hip pain for 
six to seven years, and he underwent a right hip operation in 
"1970" and a left hip operation in "1975."  He complained 
of increasingly severe back and hip pain.  The diagnosis was 
status post bilateral hip surgery.  On orthopedic 
consultation in April 1978, the veteran reported that during 
service, he went through basic training for almost seven 
months, and then was made to lift some heavy military 
equipment and his back and hips began to bother him.  He said 
he presented for treatment, was told he was unfit, and was 
discharged.  On examination, there was excellent hip motion, 
and there was grating over the trochanter due to prominent 
metal inside the hip.  His back motions were good, and his 
leg signs were grossly negative.  The diagnostic impressions 
were a valgus hip corrected by an osteotomy with marked 
improvement, and one hip with a very shallow acetabulum which 
was probably aggravated by excessive activity, and low back 
derangement due to increased lordosis.  The examiner noted 
that the disc at L4-L5 was narrower than that at L3-L4 
probably due to minimal degeneration following his acute back 
strain from heavy lifting in the service.  There was no 
evidence of herniation.  The diagnoses were post-operative 
hips with trochanteric bursitis, and low back derangement 
secondary to acute back strain with probable degeneration of 
the L4-L5 disc.

By a letter dated in March 1978, Dr. Brennan indicated that 
he first treated the veteran in 1970 when he presented with 
complaints of hip problems.  He stated that the veteran 
reported that during service, he slipped and injured his 
right hip, which led to the performance of an X-ray study, 
after which he was discharged as being unfit for retention on 
the basis of his hips.  Dr. Brennan stated that at that time 
the veteran had significant dysplasia of both hips with 
marked valgus.  He noted that the veteran underwent bilateral 
hip surgeries, and began to complain of back pain in the 
middle of 1973, and again in 1975.  He stated that he did not 
see the veteran from 1975 until 1978, when he treated the 
veteran for lumbosacral strain.  He noted that the veteran 
felt he had some type of claim against the Army based on the 
fact that he began having symptoms while in the service, and 
such symptoms led to his discharge.  Dr. Brennan stated, "I 
have no idea of the exact mechanics of what went on in that 
area of time."  

By statements received in March 1978, the veteran asserted 
that his back and legs were injured during military service.  
He stated that he was discharged from service after he was 
found to be unfit, and that soon after his discharge, he went 
to a private doctor due to severe pain.  He stated that 
operations were performed on him in 1970 and afterwards, and 
he currently had back problems and was unable to work.  He 
later asserted that he had medical records dating from grade 
school which reflected that he had his condition prior to 
service.  He stated that doctors told him he currently needed 
more surgery.

By a statement dated in June 1978, the veteran reiterated 
many of his assertions.  He said that during service he did 
not slip on the mess hall floor but instead fell off a 
railing of the stairs to the mess hall.  He asserted that he 
did not have arthritis during service and did not currently 
have arthritis.  He stated that he consulted doctors about 
his hip condition prior to service, but his only symptom at 
that time was a slight turning of the knees, and he had no 
hip pain prior to service.  He said he was never advised to 
have surgery until after separation from service.  He 
asserted that doctors told him his hip condition was 
aggravated by service, and noted that he had three operations 
and was scheduled to have two more.

A VA hospital discharge summary shows that the veteran was 
hospitalized from July 1978 to August 1978 for complaints of 
pain with motion and crepitance over the greater trochanter 
areas.  On admission, the examiner noted that the veteran was 
fully ambulatory, very athletic and active, and working as a 
plumber.  There was full range of motion of all joints, with 
pronounced crepitation over the bursa overlying the greater 
trochanter and plates on each side.  Motor, sensory and 
reflex examinations were all normal.  The veteran reported 
that he occasionally took Percodan or Codeine for hip pain.  
The veteran underwent removal of metal blade plates from both 
hips.  The discharge diagnosis was congenital dysplasia of 
the hips, status post bilateral varus derotational osteotomy 
and fixation with Nigel-Harris blade plates on the right in 
1971, and on the left in 1974.  An October 1978 follow-up 
orthopedic note shows that there was full range of motion of 
both hips, the veteran was able to run and ride a bike for 
fifty minutes without any problems.  The examiner recommended 
that the veteran avoid contact sports and skiing.

In a March 1979 decision, the Board denied service connection 
for a bilateral hip disability.

VA hospital records dated in the 1980s reflect treatment for 
low back pain.  The veteran was hospitalized for four days in 
March 1980 for complaints of a long history of low back pain 
with occasional radiation to the right leg.  An X-ray study 
of the lumbosacral spine showed minimal narrowing at the L5-
S1 disc space, with lumbarization of S1.  The discharge 
diagnosis was mechanical low back pain.  An April 1980 VA 
outpatient treatment record shows that the veteran reported a 
long history of low back pain, since 1971 or 1972.  He 
reported that he underwent derotation osteotomies of both 
hips in 1971 and 1974, and that his low back pain predated 
his first surgery, and was attributed to his bilateral 
congenital dislocation of the hips.  He reported that his low 
back pain worsened after his hip surgeries.  A subsequent 
discharge summary shows that the veteran was hospitalized 
from late April 1980 to early May 1980 for complaints of low 
back pain.  The veteran reported that he had a long history 
of low back pain dating from 1971 and 1972.  An 
electromyography was performed and was essentially normal.  
The discharge diagnosis was low back pain.  A December 1980 
X-ray study of the lumbar spine showed an osteophyte at L1 on 
the left side with erosion of the inferior surface of the L1 
vertebral body, and narrowing at L5-L6, with no evidence of 
acute fracture.  The examiner indicated that the findings 
were unchanged since March 1980.

By letters received in April, May, and July 1980, the veteran 
reiterated many of his assertions.  He stated that although 
he was born with dislocated hips, he had no medical problems 
prior to service, but after training in service he started 
having pain, lost feeling in his legs, and had five 
operations since 1970.  He related that after separation from 
service, he first sought treatment for his condition within 
two months.

At a July 1980 VA examination, the veteran complained of 
constant hip and low back pain.  He reported a prior medical 
history of multiple hip surgeries.  An X-ray study of the 
pelvis and hips showed healed osteotomies of both proximal 
femoral shafts.  The right acetabulum showed a slightly 
increased obliquity, particularly of the roof.  A fragment of 
a needle was present in the base of the greater trochanter of 
the right femur, and a fragment of a screw was seen in the 
proximal end of the shaft of the left femur.  The diagnosis 
was residuals of healed osteotomies of the femoral shafts.

By a statement dated in January 1981, R. Caldarone said he 
was the veteran's guidance counselor during junior high 
school, and he did not recall that the veteran had any 
physical disabilities at that time which would have prevented 
him from participating in physical education classes.

By a statement dated in January 1981, the veteran reiterated 
many of his assertions.  He stated that his physical 
condition prior to service was outstanding, and he had no 
need for treatment of pain.  He contended that "extreme 
physical abuse" of his body during service caused a 
bilateral hip disability which necessitated surgery.  The 
veteran reiterated these assertions in several subsequent 
statements, and also contended that he incurred a low back 
disability during service.

By a letter dated in November 1981, a private physician, G. 
M. Aronoff, M.D., indicated that the veteran had been 
referred to the pain center for evaluation of constant low 
back and hip pain.  He noted that the veteran's history was 
obtained from a review of medical records obtained by the 
veteran from a VA hospital, and from a phone interview.  He 
stated that the veteran was first evaluated in 1967, and 
referenced medical records from Dr. Trott.  He noted that the 
veteran reported that he was not told of any hip 
abnormalities at that time, and denied having any difficulty 
with his hips until seven months into his military service, 
and said he totally dislocated his right hip during service.  
He reported that he had been in constant pain since 1971, and 
reported several hip surgeries.  He reported that his pain 
was so severe that he had contemplated suicide.  Dr. Aronoff 
noted an orthopedic consultation indicated that disc surgery 
was not appropriate, and recommended that the veteran be 
admitted to the in-patient program.  He stated that he 
planned to evaluate the possible significance of the 
veteran's traumatic childhood with an abusive father and what 
impact it might have had on the veteran's pain and difficulty 
coping with it.

A VA discharge summary shows that the veteran was 
hospitalized from November 1981 to May 1982 for complaints of 
low back pain with radiation to the legs.  The veteran 
reported that he underwent hip surgeries in 1970 and 1978, 
and said his low back pain dated from his original surgery.  
The veteran was placed in a body cast for several weeks, and 
his pain was almost resolved by such treatment.  In March 
1982, a spinal fusion was performed from L4 to the sacrum 
with a right iliac crest bone graft.  The examiner noted that 
the veteran did well after the surgery.  The discharge 
diagnoses were chronic low back pain, unstable lumbosacral 
spine, and status post bilateral hip dysplasia.  In an 
addendum, the examiner noted that the veteran had congenital 
dysplasia of the hips and previously underwent varus 
derotation osteotomy of the hips, and noted that the veteran 
reported that he noticed back pain after such surgery.

By a letter dated in January 1982, the veteran's 
representative stated that the veteran wanted to submit a 
claim for service connection for a low back disability.

By a letter dated in March 1982, the veteran stated that he 
had recently undergone back surgery at a VA facility.

In a June 1982 decision, the RO granted entitlement to non-
service-connected pension benefits.

At a December 1982 Board hearing, the veteran reiterated many 
of his assertions.  He related that he was taken to a doctor 
when he was about fourteen or fifteen years old because he 
walked with his toes pointed in and his shoes were wearing 
unevenly, and several X-ray studies were performed.  He 
stated that he never had any hip problems prior to military 
service, and had no problems during basic training.  He 
related that he injured his back and hips in a training 
accident in the field while he was carrying a heavy weight.  
He said that after the accident, he was told to sit on a rock 
for the rest of the day until the others finished training, 
he was taken back to the base on the tailgate of a 21/2-ton 
truck, and he then returned to the barracks.  He stated that 
he applied for sick call, but he was instead assigned to the 
mess hall, and later fell off a railing while screwing in a 
light bulb.  He testified that he was then taken to the 
infirmary, and later hospitalized and placed in traction.  He 
stated that it was only after the second accident that he 
went to the infirmary, which was about a week after the 
training accident.  He related that he had no symptoms 
related to his left hip during service.

At a March 1984 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he was in perfect physical 
condition prior to military service, and incurred a hip 
disability in service.  He testified that he dislocated his 
right hip in the field during a training exercise, and was 
taken to a hospital in an ambulance and was admitted for this 
injury.  He said he later fell off a railing while screwing 
in a light bulb.  He stated that he was still using crutches 
when he was discharged from service.  He denied incurring any 
post-service injuries.

Records from the Social Security Administration (SSA) reflect 
that the veteran was awarded disability benefits in May 1984.  
It was determined that he became disabled in November 1981, 
and the primary diagnoses were status post lumbar fusion and 
explosive personality.  Multiple medical records, including 
VA records, are associated with the SSA decision, including a 
letter from a private physician, P. W. Hugenberger, M.D., who 
indicated that he examined the veteran in February 1983.  He 
noted that the veteran reported incurring injuries to his low 
back and both hips during service.  He stated that the 
veteran reported that he ruptured three lumbar discs during 
service.  He said he had reviewed an X-ray study of the 
veteran's spine from Salem Hospital dated in July 1980, and 
indicated that there was no question that the veteran had a 
congenital anomaly of the lumbosacral spine as he had six 
lumbar vertebrae, and said there might be some arthritis 
between the sacral vertebra and the first coccyx.  The 
diagnoses were status post fusion of the lumbosacral spine 
from L4 to the sacrum with complete lumbarization of the 
first sacral vertebra with residual pain; questionable 
arthritis involving some of the sacral and sacral coccygeal 
joints; status post osteotomy of both proximal femurs by 
history; bilateral mild bow legs; and knee strain.  The 
examiner noted that the veteran refused to undergo an X-ray 
study.  In a January 1984 letter, a VA orthopedic doctor 
indicated a diagnosis of chronic lumbar instability, and 
opined that the veteran's impairment was permanent.  He noted 
that the disability was manifested by pain and functional 
limitations.

In an August 1984 decision, the Board denied the veteran's 
claim for service connection for a bilateral hip disability.

In June 1988, the veteran submitted an application to reopen 
the previously denied claim for service connection for a 
bilateral hip disability.

By a letter dated in January 1989, a private physician, F. A. 
Graf, M.D., indicated that he evaluated the veteran in 
October, November, and December 1988, in reference to 
"injuries sustained in July 1970."  He noted that he had 
reviewed medical records dated from 1974 to 1988.  He noted 
that the veteran reported that he dislocated his right hip in 
a training exercise while carrying a 65-pound monitor base 
plate in July 1970, and said he had no back or hip pain prior 
to this accident, but had low back pain and hip pain ever 
since the accident.  Dr. Graf indicated the following 
diagnoses:  lumbosacral injury, July 1970, bilateral hip 
injuries, 1970, aggravation of pre-existing congenital hip 
dysplasia through injury, 1970, chronic lower lumbar 
intersegmental inflammatory reaction secondary to injury, 
1970, with bone reactive change and progressive 
osteoarthritic change, status post lumbosacral fusion at L4-
L5 to S1, L3-L4 hypertrophic osteoarthritic change with 
probable progressive foraminal stenosis at L3-L4, 
degenerative disc disease above the levels of surgical 
fusion, status post osteotomies, proximal femur, with 
retained fragment, lateral plate fixation screw on the left 
and trochanteric wire on the right, and early hypertrophic 
osteoarthritic change of the bilateral femoral heads, with 
preservation of joint cartilage on the femoral and acetabular 
surfaces at present.  The summary diagnostic impression was 
dysplastic changes at both hips with poorly covered femoral 
heads, healed osteotomies of the proximal femur, retained 
fragment of lateral plate fixation screw on the left and 
trochanteric wire on the right, solid lumbosacral fusion 
documented on X-ray study, early hypertrophic osteoarthritic 
change at both femoral heads with preservation of the joint 
cartilage of the femoral and acetabular surfaces.  Dr. Graf 
opined that the veteran's ". . . present condition was 
substantially and predominantly caused by his injury of July 
1970 and the surgeries which followed in the management and 
treatment of that injury.  He had a pre-existing condition at 
both hip joints, i.e., a dysplasia with underdevelopment of 
the acetabulum bilaterally.  This condition predisposed him 
to the effects of his injury of 1970 with an increased 
vulnerability to that injury.  His lumbosacral condition was 
caused entirely by the July 1970 injury."

At a March 1989 RO hearing, the veteran reiterated many of 
his assertions.  He contended that he had a congenital 
disability which was aggravated by service, and that he 
incurred a low back disability during service.  He said he 
was very active prior to service and never had hip pain.  He 
asserted that he injured his hips and low back in a training 
exercise, and was put on a stretcher and taken to a hospital 
via ambulance.  He testified that he was cut out of his 
clothes and hospitalized for five or six days.  He stated 
that he was later assigned to work in the mess hall despite 
his pain and the fact that he was still using crutches, and 
another soldier instigated a fight.  He said that several 
other soldiers then attacked him and he fell down; he was 
then taken to a hospital.  The veteran's mother testified 
that she was a registered nurse, and that the veteran had no 
hip disability at the time when he was examined at Children's 
Hospital.  She said the veteran was very active prior to 
service, and she recognized that he was having problems after 
separation from service.  She stated that he was a "semi-
cripple" when he was discharged from service.  She said that 
as a child, the veteran was never hospitalized prior to 
service other than for his tonsils.  

At an October 1989 RO hearing, the veteran and his mother 
reiterated many of their assertions.  The veteran's mother 
stated that the veteran never had any hip or back problems 
prior to military service.  The veteran testified that he 
injured his low back in the same training incident in which 
he injured his hip, he was rendered unconscious due to pain, 
and was taken by ambulance to the hospital, where he was 
admitted and placed in traction.

By a letter dated in January 1990, the veteran's mother 
reiterated many of her earlier statements; she asserted that 
the veteran did not have a lengthy history of hip and back 
pain prior to service, and said his father and uncle were 
never treated for hip disabilities. 

Private medical records from Salem Hospital dated in February 
1990 reflect treatment for complaints of back pain.  Such 
records reflect that the veteran reported that he underwent 
low back fusion and hip surgery due to traumatic injury in 
service.  The diagnosis was musculoskeletal pain secondary to 
old spinal fusion.

In June 1990, the Board remanded the claims for service 
connection for a bilateral hip disability and a low back 
disability to the RO for issuance of a supplemental statement 
of the case with citations to the appropriate law and 
regulations.

By a statement received in December 1990, the veteran's 
mother reiterated many of her assertions and summarized 
evidence which was already in the claims file.

At a December 1990 Travel Board hearing, the veteran and his 
mother reiterated many of their assertions.  The veteran 
asserted that he had a congenital condition which was 
aggravated by military service.  The veteran's mother 
asserted that the only reason he underwent X-ray studies as a 
child was to rule out any physical conditions prior to a 
psychiatric evaluation.  She stated that when the veteran 
entered military service he was in good physical condition, 
but when he was discharged, he was in pain and was limping, 
and she took him to a doctor within a few weeks after 
separation.

In June 1991, the Board remanded the claims for service 
connection for a bilateral hip disability and a low back 
disability to the RO for review of additional service medical 
records.

By a letter dated in November 1991, the veteran reiterated 
many of his assertions.  He essentially stated that he 
incurred a back disability during service.  He stated that 
his father and uncle did not have hip disabilities.

In a September 1992 decision, the Board denied the claims for 
service connection for a bilateral hip disability and a low 
back disability.  The veteran appealed to the Court.

By a statement dated in October 1992, the veteran's father 
stated that the veteran was not treated for hip or back pain 
in his early years.  He stated that neither he (the veteran's 
father), his father, nor his uncle was ever diagnosed with or 
treated for dislocated hips.  He related that he was a 
veteran and had worked as a plumber for thirty years.

An October 1993 Court order granted a joint motion of the 
parties to vacate and remand the September 1992 Board 
decision.  

In March 1994, the Board remanded the case in order to obtain 
pre-service and post-service medical records.

By a letter dated in April 1994, a private physician, W. F. 
Watts, M.D., indicated that he was retired, had no medical 
records relating to the veteran, and did not recall treating 
him.  He stated that the veteran's records might be located 
at Salem Hospital or Children's Hospital.

By a letter dated in December 1994, a representative from 
Children's Hospital indicated that he was currently unable to 
forward any medical records relating to the veteran, and 
requested that the VA resubmit its information request in one 
month.

In an undated written presentation, the veteran's 
representative asserted that the veteran had hip and back 
conditions which existed prior to service, but were 
asymptomatic at that time.  He asserted that such conditions 
were aggravated by military service.

By a letter to Children's Hospital dated in January 1995, the 
VA requested the veteran's medical records.

By a letter dated in February 1995, the veteran's mother 
reiterated many of her assertions.

By a letter dated in March 1996, the Board requested a 
medical opinion from an independent medical expert (IME) 
regarding the etiology of the veteran's bilateral hip 
disability and low back disability, and asked him to opine as 
to whether there was in-service incurrence or aggravation of 
such disabilities.

By a letter dated in April 1996, a private physician and IME, 
M. H. McGuire, M.D., stated that he had reviewed the 
veteran's medical records and had reached medical 
conclusions.  He indicated that the veteran had hip dysplasia 
of the right and left hips from birth.  He opined that 
arthritis of both hips was present prior to service, and said 
that arthritis could not have developed during the veteran's 
8-month period of military service.  He stated that the 
veteran's in-service falls in June and July 1970 merely 
provided an opportunity to examine the veteran and establish 
the degree of arthritis which had developed over a lifetime.  
He opined that the manifestations of hip pathology during 
service were only a temporary or acute exacerbation of the 
pre-service hip disorder, and that no progression would have 
occurred during his 8-month period of service.  He said, 
"Certainly, no progression beyond the natural course of 
congenital hip disease, dysplasia and arthritis would have 
occurred."  He indicated that the correct pre-service 
diagnosis of pathology of the low back was lumbar spinal 
stenosis, secondary to spondylolysis of the fifth lumbar 
vertebrae.  He opined that at most, the veteran's back 
symptoms during his period of service would be an acute 
exacerbation of a lifelong condition.  He opined that no 
injuries beyond the natural progress of the disorder occurred 
during service in 1970.  He concluded, "Base[d] upon my 
review, and my understanding of the conditions involved, I 
believe that there is essentially no medical probability that 
the post-service disability of either hip or the low back was 
a result of trauma during active service."

In August 1996, the Board again denied the claims, and the 
veteran again appealed to the Court.  

In August 1997, the parties signed a joint motion to vacate 
and remand the August 1996 Board decision, and such motion 
was granted by an August 1997 Court order.

By a letter dated in November 1997, a private physician, P. 
F. Willetts, Jr., M.D., indicated that he reviewed the 
veteran's medical records.  He stated that the veteran 
sustained an injury to his dysplastic right hip during 
military service in June 1970, and provided a summary of 
medical evidence in the veteran's claims file.  He indicated 
the following diagnoses:  bilateral congenital hip dysplasia 
with valgus and femoral flattening of the hips - preexisting; 
status post aggravation of the right hip while on active 
duty; status post bilateral varus de-rotational hip 
osteotomies; pre-existing congenital spondylolysis at L5 on 
the right, and congenital lumbarization of the first sacral 
vertebra; pre-existing T-11 and T-12 vertebral body 
abnormalities - clinically insignificant, and status post 
surgical fusion of the lumbosacral spine with reported 
ongoing pain.  Dr. Willetts opined that the veteran clearly 
had pre-existing congenital dysplasia of both hips with 
abnormalities of both the sockets and femoral heads and 
proximal femurs existing three years prior to military 
service, but it appeared that he was asymptomatic except for 
his abnormal walk until June 1970, when his hip pain began.  
He reached this conclusion based on Dr. Masland's 1971 
letter, and based on the fact that the veteran successfully 
completed basic training.  He stated that the veteran might 
well have progressed into bilateral hip arthritis regardless 
of his military service, given the significant hip joint 
deformities with which he was born.  

Dr. Willetts stated, "The deterioration of [the veteran's] 
right hip condition appeared to have been materially and 
substantially accelerated in excess of what was anticipated 
by virtue of his injury in June 1970."  He noted that there 
was no contemporaneous indication of left hip or low back 
complaints at the time of the June 1970 fall.  He noted that 
the veteran had left hip surgery in 1974, and said, "It is 
not clear whether this left hip injury was directly linked to 
any accelerated deterioration from his Army duty or not, 
since the records do not adequately document having such 
symptoms within a reasonable period of time following his 
military service."  He noted that the veteran first 
complained of low back pain in October 1973, and said "It is 
difficult to link this low back pain to his military service, 
in the absence of contemporary records of such symptoms."  
He concluded, ". . . there appears to be clear and 
convincing evidence that military service significantly 
accelerated the anticipated course of deterioration of [the 
veteran's] preexisting congenital right hip dysplasia, thus 
resulting in surgery to the right hip the following year.  
Linkage to left hip surgery and low back surgery is less 
clear, however.  Although it is possible that basic training 
and military activities, combined with subsequent post 
surgical unloading of the right hip did significantly 
accelerate left hip deterioration, this is not well 
substantiated in any of the records."

In January 1998, the Board remanded the case to the RO for 
additional development, which was accomplished.

II.  Analysis

The veteran's claims for service connection for a bilateral 
hip disability and a low back disability are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Neither a bilateral hip disability nor a low back disability 
was objectively noted on the service entrance examination in 
January 1970.  Thus, the presumption of soundness applies, 
although it may be rebutted by clear and unmistakable 
evidence showing pre-service existence of these conditions.  
The Board finds that such presumption is rebutted as to the 
bilateral hip disability and the low back disability as the 
medical evidence clearly and unmistakably establishes that 
the veteran had bilateral hip and low back disabilities prior 
to his entrance into active service in January 1970.  Such 
evidence includes pre-service medical records demonstrating 
the conditions, as well as numerous in-service and post-
service medical records which demonstrate that he had a 
congenital bilateral hip condition and a congenital back 
condition.

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes and may not be service 
connected.  38 C.F.R. § 3.303(c), 4.9.  In a precedent 
opinion, the VA General Counsel noted that such provisions 
prohibit service connection for congenital or developmental 
defects (which generally are structural or inherent 
abnormalities or conditions which are more or less static) 
but do not prohibit service connection for congenital or 
developmental diseases.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  Moreover, even though service connection 
is precluded for congenital or developmental defects, service 
connection may be granted for disability from disease or 
injury which is superimposed on the congenital or 
developmental defect during service. VAOPGCPREC 82-90.

Clearly a major portion of the veteran's bilateral hip and 
low back disabilities involve congenital or developmental 
defects in the formation of the bones of these joints.  This 
is documented in pre-service X-rays as well as the service 
and post-service medical records.  Congenital hip dysplasia 
by its very nature is a congenital or developmental defect 
for which service connection is precluded.  In this regard, 
the Board notes that in March 1971, Dr. Masland, who treated 
the veteran prior to service, described the veteran's 
bilateral hip condition as a "valgus deformity" and as a 
"congenital deformity," and that Dr. Willetts, in 1997, 
stated that the veteran was born with significant hip joint 
deformities.  As to the low back, the spondylosis at L5 
involving the defect in the pars interarticularis is also a 
congenital or developmental defect for which service 
connection is precluded.  Service connection is only 
permitted for any superimposed bilateral hip and low back 
disabilities from in-service disease or injury.  Id.

A.	Right Hip Disability 
 
The Board now turns to the question of whether the veteran 
incurred a superimposed right hip disability during service.  
Service medical records from the veteran's January 1970 to 
August 1970 period of service show that the veteran was 
treated for right hip pain after reportedly falling in June 
and July 1970.  A June 1970 treatment note relates that he 
was treated after he slipped on the mess room floor the 
previous night.  On examination, the right hip joint was 
tender to pressure.  An X-ray study of the hips performed 
that day showed that the acetabular angles were somewhat 
increased bilaterally, which was associated with slight 
flattening of the femoral heads bilaterally.  The examiner 
indicated that such changes were felt to be congenital.  
There was no acute fracture or dislocation.  On medical 
examination performed for medical board purposes in mid-June 
1970, the examiner indicated diagnoses of old congenitally 
dislocated hips, bilaterally, worse on the right, and 
traumatic bilateral arthritis, worse on the right.  He stated 
that such conditions were not incurred in the line of duty 
and existed prior to service.  

A July 1970 medical board examination notes that on 
examination, there was tenderness over the right hip, with 
limited range of motion.  An X-ray study showed evidence of 
arthritis and flattening of the femoral heads, with shallow 
acetabuli bilaterally.  The diagnoses were old congenitally 
dislocated hips, bilaterally, worse on the right, and 
bilateral traumatic arthritis, worse on the right. Medical 
records dated on July 28, 1970 relate that the veteran 
reportedly fell down stairs and incurred right hip trauma.  
An X-ray study showed an old congenitally dislocated hip with 
arthritic degeneration in the acetabulum; the diagnosis was a 
congenitally dislocated hip.  An August 1970 treatment note 
shows that the veteran reported that he was gradually 
improving.  The examiner noted that the veteran still walked 
with an antalgic gait, and recommended that he continue using 
crutches.  An August 1970 report of medical board proceedings 
indicates that the veteran incurred old congenitally 
dislocated hips, bilaterally, worse on the right, and 
bilateral traumatic arthritis, worse on the right, prior to 
service, and they were not aggravated by active duty.  An 
October 1970 statement of medical examination and duty status 
[subsequent to the veteran's active duty] states that on July 
28, 1970, the veteran fell down stairs; the injury was 
described as a stress fracture of the right hip.  The Board 
notes that contemporaneous service medical records (including 
X-ray studies) are negative for an in-service fracture of the 
right hip, and thus concludes that this post-service 
statement was in error.

Accordingly, the Board concludes that the only right hip 
disabilities diagnosed in service were a dislocated right hip 
and arthritis of the right hip; both conditions were 
characterized as congenital by service doctors.  The Board 
also concludes that the right hip arthritis noted in service 
is not a superimposed condition incurred in service, but 
rather existed prior to service.  This conclusion is based on 
the service medical records, and based on the April 1996 IME 
opinion of Dr. McGuire, who indicated that the veteran's 
right hip arthritis pre-existed military service as there was 
no way arthritis could have developed during his 8 months of 
military service.

Post-service medical records reflect treatment, including 
multiple surgeries (the first one in 1971), for congenital 
dysplasia of the right hip.  There are no post-service 
medical records reflecting that the veteran incurred a 
superimposed right hip disability during service.

Even if the veteran's right hip disorder were considered to 
be a congenital disease, rather than a congenital defect, the 
Board finds that the weight of the evidence demonstrates that 
there was no permanent aggravation of the pre-existing 
condition during service (as distinguished from an acute and 
transitory exacerbation of a pre-existing condition).  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991) (for a finding of 
aggravation, there must be an increase in severity of the 
underlying condition during service, not just intermittent 
flare-ups of symptoms).  

Immediately after service, in September 1970, Dr. Brennan 
indicated that the veteran was a candidate for varus 
osteotomies, and said the time to do them would really be 
just before he became symptomatic.  This statement indicates 
that the veteran was not currently symptomatic, particularly 
in light of Dr. Brennan's subsequent statement that surgery 
was not currently indicated.  Although Dr. Graf (in 1989) and 
Dr. Willetts (in 1997) both opined that the veteran's pre-
service right hip condition was aggravated during service, 
the Board notes that an IME, Dr. McGuire, opined that the 
veteran's in-service right hip pathology was only an acute 
exacerbation of the pre-service hip disorder, and there was 
no medical probability that the veteran's post-service right 
hip disability was a result of trauma during service.  It is 
clear that Dr. Graf's opinion is based partly on the 
veteran's reported history (which differs from the service 
medical evidence), and that he did not review the veteran's 
pre-service medical records, service medical records, or 
post-service medical records dated soon after service.  Dr. 
Graf's opinion has little or no probative value, as it is 
based on an inaccurate factual premise. Cahall v. Brown, 7 
Vet. App. 232 (1994); Reonal v. Brown, 5 Vet. App. 458 
(1993).  The Board finds that Dr. Brennan's contemporaneous 
opinion is more probative than that of Dr. Willetts, and 
concludes that even if the right hip disorder were considered 
to be a congenital disease, rather than a congenital defect, 
the weight of the evidence demonstrates that there was no 
permanent aggravation.

The Board notes that the veteran and his representative have 
asserted that a right hip disability was either incurred or 
aggravated during his period of active service.  As laymen, 
they are not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his right hip disability began in service, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).

The weight of the evidence shows that the veteran has a 
congenital or developmental defect of the right hip, for 
which service connection is prohibited.  Even if not a 
congenital or developmental defect, the right hip condition 
clearly and unmistakably preexisted active service and there 
was no increase in severity of the underlying condition on 
account of service.  There is no superimposed right hip 
disability related to service.  An acquired right hip 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a right hip disability is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.	Left Hip Disability

With respect to the question of whether a superimposed left 
hip disability was incurred in service, the Board notes that 
service medical records are entirely negative for an injury 
of the left hip.  The records demonstrate treatment for 
injuries to the right hip, with subsequent X-ray studies of 
both hips.  Such X-ray studies showed that the acetabular 
angles were somewhat increased bilaterally, which was 
associated with slight flattening of the femoral heads 
bilaterally.  The examiner indicated that such changes were 
felt to be congenital.  There was no acute fracture or 
dislocation.  The veteran was subsequently diagnosed with old 
congenitally dislocated hips, bilaterally, worse on the 
right, and traumatic bilateral arthritis, worse on the right.  
At a July 1970 medical board examination, the veteran 
complained of pain in both hips.  The diagnoses were old 
congenitally dislocated hips, bilaterally, worse on the 
right, and bilateral traumatic arthritis, worse on the right.  
An August 1970 report of medical board proceedings indicates 
that the veteran incurred old congenitally dislocated hips, 
bilaterally, worse on the right, and bilateral traumatic 
arthritis, worse on the right, prior to service, and they 
were not aggravated by active duty.

Post-service medical records are negative for treatment of a 
left hip disability until 1973, three years after the 
veteran's separation from service.  The veteran underwent an 
elective left osteotomy derotation in varus on his left hip 
in July 1974 after it began manifesting early symptoms of 
dysplasia with mild subluxation.  Subsequent medical records 
reflect treatment for a left hip disability.

As noted above, Dr. McGuire opined that the veteran's 
bilateral hip arthritis, noted in service, could not have 
developed during his 8 months of military service, and thus 
the Board concludes that such arthritis does not constitute a 
superimposed left hip disability.  As there was no injury to 
the left hip during service, and no other left hip disorders 
were noted in service, and as the veteran was not treated for 
a left hip disability until years after service, the Board 
concludes that a superimposed left hip disability was not 
incurred in service, and also concludes that the congenital 
left hip disability (even if considered a disease, instead of 
a defect) was not permanently aggravated in service.  See 
Hunt, supra.  In this regard, the Board notes that the 
medical evidence does not suggest that during service the 
underlying left hip condition worsened.  Id.  The 1996 IME 
unequivocally opined that a congenital left hip disability 
with arthritis was not aggravated during service, and in 
1997, Dr. Willetts observed that there was no contemporaneous 
indication of left hip complaints at the time of the June 
1970 fall.  He noted that the veteran had left hip surgery in 
1974, and said, "It is not clear whether this left hip 
injury was directly linked to any accelerated deterioration 
from his Army duty or not, since the records do not 
adequately document having such symptoms within a reasonable 
period of time following his military service."  He 
concluded that although it was possible that basic training 
and military activities, combined with subsequent post 
surgical unloading of the right hip did significantly 
accelerate left hip deterioration, such was not well 
substantiated in any of the records.

Although Dr. Graf, in 1989, many years after the veteran's 
separation from service, opined that the left hip disability 
was aggravated by an in-service injury, it is clear that his 
opinion was based on an erroneous assumption and erroneous 
history.  He obviously did not review the contemporaneously 
recorded service medical records because that documentation 
does not show that the veteran sustained an injury to his 
left hip or any abnormal clinical findings consistent with 
functional limitation; there is only one isolated complaint 
of left hip pain.  Dr. Graf's opinion has little or no 
probative value, as it is based on an inaccurate factual 
premise. Cahall, supra; Reonal, supra.   The Board finds that 
the opinions of Dr. McGuire and Dr. Willetts are more 
probative than that of Dr. Graf, as they were preceded by a 
review of all of the relevant medical evidence, including the 
veteran's service medical records.
 
The Board notes that the veteran and his representative have 
asserted that a left hip disability was either incurred or 
aggravated during his period of active service.  As laymen, 
they are not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu, supra.  Similarly, the 
veteran's self-reported lay history, transcribed in some of 
the post-service medical records, that his left hip 
disability began in service, does not constitute competent 
medical evidence of causality.  LeShore, supra.

The weight of the evidence shows that the veteran has a 
congenital or developmental defect of the left hip, for which 
service connection is prohibited.  Even if not a congenital 
or developmental defect, the left hip condition clearly and 
unmistakably preexisted active service and there was no 
increase in severity of the underlying condition on account 
of service.  There is no superimposed left hip disability 
related to service.  An acquired left hip disability was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for a left hip disability is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

C.	Low Back Disability 

As to the veteran's claim for service connection for a low 
back disability, the Board initially notes that there is X-
ray evidence dated in 1967, before the veteran's entry into 
service, that clearly shows pathology of the lower thoracic 
and lumbosacral spine, spondylolysis of the fifth lumbar 
vertebra on the right side, along with osteochondrosis of the 
eleventh and twelfth thoracic vertebrae.  Moreover, in 1983, 
Dr. Hugenberger indicated that there was no question that the 
veteran had a congenital anomaly of the lumbosacral spine as 
he had six lumbar vertebrae.  In 1997, Dr. Willett indicated 
that records showed that the veteran had pre-existing 
congenital spondylolysis at L5 on the right, congenital 
lumbarization of the first sacral vertebra, and pre-existing 
T-11 and T-12 vertebral body abnormalities.
Service connection is not permitted for these congenital 
defects of the back.  Service connection may only be 
established for a superimposed back disability which was 
incurred in service.

The Board finds that the only medical evidence recorded 
during service to suggest a back disability is a Medical 
Board report reflecting a complaint of low back pain. 
However, a low back disability was not diagnosed at that time 
or at any other time during service.  The service medical 
records are completely negative for any findings that suggest 
the veteran sustained a low back injury while on active duty. 
The veteran has testified that he sustained low back trauma 
during service at the time he injured his right hip, but the 
contemporaneously recorded service medical records do not 
corroborate his version of the facts.  The isolated complaint 
of pain in the low back region during service is insufficient 
to support a finding that a superimposed low back disability 
was incurred during service.

In reviewing the post-service medical evidence of record, the 
Board notes that the veteran has been treated for a low back 
disability beginning in 1973, and there is post-service X-ray 
evidence of arthritis of the lumbosacral spine.  Service 
incurrence for arthritis may be presumed if the disease 
becomes manifest to a compensable degree within the first 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In this case, however, the veteran's 
arthritis of the lumbosacral spine was not shown until after 
the one year presumptive period.  

As there was no documented injury to the low back during 
service, and no other low back disorders were noted in 
service, and as the veteran was not treated for a low back 
disability (including arthritis) until years after service, 
the Board concludes that a superimposed low back disability 
was not incurred in service, and also concludes that the 
congenital low back disability (even if considered a disease, 
instead of a defect) was not permanently aggravated in 
service.  See Hunt, supra.  

In this regard, the Board notes that an April 1978 VA medical 
record shows that the veteran reported that he injured his 
back during service; the examiner noted that the disc at L4-
L5 was narrower than that at L3-L4 probably due to minimal 
degeneration following his acute back strain from heavy 
lifting in the service.  Similarly, in a 1989 clinical 
summary, Dr. Graf opined that the veteran's lumbosacral 
condition was caused entirely by a July 1970 injury.  
However, these opinions were based upon the veteran's 
unsubstantiated, self-reported, history, and the opinion thus 
has little or no probative value.  Cahall, supra; Reonal, 
supra.  This is particularly true where, as here, the service 
medical records are negative for any history of a low back 
injury.  
 
It is also pertinent to point out that the recent IME opinion 
concluded that the correct pre-service diagnosis of pathology 
of the low back was lumbar spinal stenosis secondary to 
spondylolysis of the fifth lumbar vertebra and, at most, the 
veteran's back symptoms during service would have been an 
acute exacerbation of a lifelong problem; the doctor opined 
that no injuries beyond the natural progress of the disorder 
occurred during service.  Unlike Dr. Graf's unsupported 
opinion, the IME opinion was based upon a review of the 
entire relevant medical evidence of record, including the 
service medical records.  Similarly, Dr. Willett, who 
reviewed the veteran's medical records in 1997, noted that 
the veteran first complained of low back pain in October 
1973, and said "It is difficult to link this low back pain 
to his military service, in the absence of contemporary 
records of such symptoms." 

The Board notes that the veteran and his representative have 
asserted that a low back disability was either incurred or 
aggravated during his period of active service.  As laymen, 
they are not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu, supra.  Similarly, the 
veteran's self-reported lay history, transcribed in some of 
the post-service medical records, that his low back 
disability began in service, does not constitute competent 
medical evidence of causality.  LeShore, supra.

The weight of the evidence demonstrates that the veteran has 
a congenital or developmental defect of the low back, 
including osteochondrosis of the lower thoracic vertebrae and 
spondylolysis of the 5th lumbar vertebra, and such may not be 
service connected.  Even if not a congenital or developmental 
defect, this low back condition clearly and unmistakably 
preexisted active service and there was no increase in 
severity of the underlying condition on account of service.  
Other low back conditions, including arthritis of the 
lumbosacral spine, were not present during service or within 
one year after separation from service, and were not caused 
by any incident of service.  An acquired low back disability 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a low back disability is denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a low back disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

